—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that Supreme Court erred in refusing to give a Dawson instruction (see, People v Dawson, 50 NY2d 311). Such an instruction is not necessary where, as here, the People did not argue that the alibi testimony of defendant’s mother should be rejected because she had delayed in coming forward with an alibi for defendant (cf., People v Burgos, 50 NY2d 992). The court properly admitted defendant’s entire statement to the police (see, People v Ventimiglia, 52 NY2d 350; People v Vails, 43 NY2d 364). We reject the arguments of defendant that the court erred in admitting into evidence the handgun found in his possession and in allowing testimony concerning the handgun (see, People v Mirenda, 23 NY2d 439; see also, People v Pena, 50 NY2d 400, rearg denied 51 NY2d 770, cert denied 449 US 1087; People v Sandy, 187 AD2d 466). Defendant did not specifically challenge the admission of the bullets and clip recovered from him; those arguments are unpreserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address them as a matter of discretion in the interest of justice.
We have examined defendant’s remaining arguments and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Robbery, 1st Degree.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.